EXHIBIT 10.28

SVB FINANCIAL GROUP

2006 EQUITY INCENTIVE PLAN


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS PLAN ARE:

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

·                                          to provide incentives to individuals
who perform services to the Company, and

·                                          to promote the success of the
Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.

2.             Definitions.  As used herein, the following definitions will
apply:

 


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS WILL
BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.

 


(B)           “AFFILIATE” MEANS ANY CORPORATION OR ANY OTHER ENTITY (INCLUDING,
BUT NOT LIMITED TO, PARTNERSHIPS AND JOINT VENTURES) CONTROLLING, CONTROLLED BY,
OR UNDER COMMON CONTROL WITH THE COMPANY.


 


(C)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.

 


(D)           “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE
PLAN OF OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK APPRECIATION
RIGHTS, PERFORMANCE UNITS, PERFORMANCE SHARES AND OTHER STOCK OR CASH AWARDS AS
THE ADMINISTRATOR MAY DETERMINE.


(E)           “AWARD AGREEMENT” MEANS THE WRITTEN OR ELECTRONIC AGREEMENT
SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER
THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN.


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


--------------------------------------------------------------------------------



 


(G)           “CAUSE” MEANS:


(I)    AN ACT OF EMBEZZLEMENT, FRAUD, DISHONESTY, OR BREACH OF FIDUCIARY DUTY TO
THE COMPANY; OR


(II)   A DELIBERATE DISREGARD OF THE RULES OF THE COMPANY WHICH RESULTS IN LOSS,
DAMAGE OR INJURY TO THE COMPANY, OR


(III)  ANY UNAUTHORIZED DISCLOSURE OF ANY OF THE SECRETS OR CONFIDENTIAL
INFORMATION OF THE COMPANY, OR


(IV)  INDUCING ANY CLIENT OR CUSTOMER OF THE COMPANY TO BREAK ANY CONTRACT WITH
THE COMPANY OR INDUCING ANY PRINCIPAL FOR WHOM THE COMPANY ACTS AS AGENT TO
TERMINATE SUCH AGENCY RELATIONS; OR


(V)   ENGAGING IN ANY CONDUCT WHICH CONSTITUTES UNFAIR COMPETITION WITH THE
COMPANY; OR


(VI)  ANY ACT WHICH RESULTS IN THE PARTICIPANT BEING REMOVED FROM ANY OFFICE OF
THE COMPANY BY ANY BANK REGULATORY AGENCY.


(H)           “CHANGE IN CONTROL” MEANS THE CONSUMMATION OF ANY OF THE FOLLOWING
TRANSACTIONS:


(I)    A MERGER OR CONSOLIDATION OF SILICON VALLEY BANK (THE “BANK”) OR THE
COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH
WOULD RESULT IN BENEFICIAL OWNERS OF THE TOTAL VOTING POWER IN THE ELECTION OF
DIRECTORS REPRESENTED BY THE VOTING SECURITIES (“VOTING SECURITIES”) OF THE BANK
OR THE COMPANY (AS THE CASE MAY BE) OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO BENEFICIALLY OWN SECURITIES REPRESENTING (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING SECURITIES OF THE BANK
OR THE COMPANY, OR OF SUCH SURVIVING ENTITY, OUTSTANDING IMMEDIATELY AFTER SUCH
MERGER OR CONSOLIDATION;


(II)   THE FILING OF A PLAN OF LIQUIDATION OR DISSOLUTION OF THE BANK OR THE
CLOSING OF THE SALE, LEASE, EXCHANGE OR OTHER TRANSFER OR DISPOSITION BY THE
BANK OR THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE BANK’S ASSETS;


(III)  ANY PERSON (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
EXCHANGE ACT, OTHER THAN (A) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EMPLOYEE BENEFIT PLAN OF THE BANK OR THE COMPANY, (B) A CORPORATION
OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY
THE SAME PROPORTIONS AS THEIR BENEFICIAL OWNERSHIP OF STOCK IN THE COMPANY, OR
(C) THE COMPANY (WITH RESPECT TO THE COMPANY’S OWNERSHIP OF THE STOCK OF THE
BANK), IS OR BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3
UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF THE SECURITIES OF THE BANK
OR THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE VOTING
SECURITIES; OR


(IV)  ANY PERSON (AS SUCH TERM IS USED IN SECTIONS 13(D) OR 14(D) OF THE
EXCHANGE ACT), OTHER THAN (A) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EMPLOYEE

2


--------------------------------------------------------------------------------



 


BENEFIT PLAN OF THE BANK OR THE COMPANY, (B) A CORPORATION OWNED DIRECTLY OR
INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK IN THE BANK, OR (C) THE COMPANY (WITH
RESPECT TO THE COMPANY’S OWNERSHIP OF THE STOCK OF THE BANK) IS OR BECOMES THE
BENEFICIAL OWNER (WITHIN THE MEANING OR RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF THE SECURITIES OF THE BANK OR THE COMPANY
REPRESENTING TWENTY-FIVE PERCENT (25%) OR MORE OF THE VOTING SECURITIES OF SUCH
CORPORATION, AND WITHIN TWELVE (12) MONTHS OF THE OCCURRENCE OF SUCH EVENT, A
CHANGE IN THE COMPOSITION OF THE BOARD OCCURS AS A RESULT OF WHICH SIXTY PERCENT
(60%) OR FEWER OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  FOR PURPOSES OF THIS
DEFINITION, INCUMBENT DIRECTORS WILL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS
AS OF THE DATE HEREOF, (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD
WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE DIRECTORS WHO ARE
INCUMBENT DIRECTORS DESCRIBED IN (A) ABOVE AT THE TIME OF SUCH ELECTION OR
NOMINATION, OR (C) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE
AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE DIRECTORS WHO ARE INCUMBENT
DIRECTORS DESCRIBED IN (A) OR (B) ABOVE AT THE TIME OF SUCH ELECTION OR
NOMINATION.  NOTWITHSTANDING THE FOREGOING, “INCUMBENT DIRECTORS” WILL NOT
INCLUDE AN INDIVIDUAL WHOSE ELECTION OR NOMINATION TO THE BOARD OCCURS IN ORDER
TO PROVIDE REPRESENTATION FOR A PERSON OR GROUP OF RELATED PERSONS WHO HAVE
INITIATED OR ENCOURAGED AN ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE
ELECTION OF DIRECTORS.


(I)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO A SECTION OF THE CODE HEREIN WILL BE A REFERENCE TO ANY SUCCESSOR
OR AMENDED SECTION OF THE CODE.


(J)            “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS OR OF OTHER
INDIVIDUALS SATISFYING APPLICABLE LAWS APPOINTED BY THE BOARD IN ACCORDANCE WITH
SECTION 4 HEREOF.


(K)           “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


(L)            “COMPANY” MEANS SVB FINANCIAL GROUP, A DELAWARE CORPORATION, OR
ANY SUCCESSOR THERETO.


(M)          “CONSULTANT” MEANS ANY PERSON, INCLUDING AN ADVISOR, ENGAGED BY THE
COMPANY OR ITS AFFILIATES TO RENDER SERVICES TO SUCH ENTITY.


(N)           “DETERMINATION DATE” MEANS THE LATEST POSSIBLE DATE THAT WILL NOT
JEOPARDIZE THE QUALIFICATION OF AN AWARD GRANTED UNDER THE PLAN AS
“PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF THE CODE.


(O)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.


(P)           “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE, PROVIDED THAT IN THE CASE OF AWARDS OTHER THAN
INCENTIVE STOCK OPTIONS, THE ADMINISTRATOR IN ITS DISCRETION MAY DETERMINE
WHETHER A PERMANENT AND TOTAL DISABILITY EXISTS IN ACCORDANCE WITH UNIFORM AND
NON-DISCRIMINATORY STANDARDS ADOPTED BY THE ADMINISTRATOR FROM TIME TO TIME.


(Q)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ITS AFFILIATES.  NEITHER SERVICE AS A DIRECTOR NOR
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY WILL BE SUFFICIENT TO CONSTITUTE
“EMPLOYMENT” BY THE COMPANY.

3


--------------------------------------------------------------------------------



 


(R)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(S)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK AS THE ADMINISTRATOR MAY DETERMINE IN GOOD FAITH BY REFERENCE TO THE PRICE
OF SUCH STOCK ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM ON
THE DAY OF DETERMINATION IF THE COMMON STOCK IS SO LISTED ON ANY ESTABLISHED
STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM.  IF THE COMMON STOCK IS NOT LISTED
ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, THE VALUE OF THE
COMMON STOCK WILL BE DETERMINED BY THE ADMINISTRATOR IN GOOD FAITH.


(T)            “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


(U)           “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS
QUALIFIES AND IS OTHERWISE INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED
THEREUNDER.


(V)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS DOES
NOT QUALIFY OR IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


(W)          “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


(X)            “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


(Y)           “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(Z)            “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING AWARD.


(AA)         “PERFORMANCE GOALS” WILL HAVE THE MEANING SET FORTH IN SECTION 11
OF THE PLAN.


(BB)         “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OF THE COMPANY OR SUCH
OTHER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


(CC)         “PERFORMANCE SHARE” MEANS AN AWARD DENOMINATED IN SHARES WHICH MAY
BE EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER
VESTING CRITERIA AS THE ADMINISTRATOR MAY DETERMINE PURSUANT TO SECTION 10.


(DD)         “PERFORMANCE UNIT” MEANS AN AWARD WHICH MAY BE EARNED IN WHOLE OR
IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING CRITERIA AS THE
ADMINISTRATOR MAY DETERMINE AND WHICH MAY BE SETTLED FOR CASH, SHARES OR OTHER
SECURITIES OR A COMBINATION OF THE FOREGOING PURSUANT TO SECTION 10.


(EE)         “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE TRANSFER
OF SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND THEREFORE, THE
SHARES ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.  SUCH RESTRICTIONS MAY
BE BASED ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF TARGET LEVELS OF
PERFORMANCE, OR THE OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE
ADMINISTRATOR.

4


--------------------------------------------------------------------------------



 


(FF)           “PLAN” MEANS THIS 2006 EQUITY INCENTIVE PLAN.


(GG)         “RESTRICTED STOCK” MEANS SHARES ISSUED PURSUANT TO AN AWARD OF
RESTRICTED STOCK UNDER SECTION 8 OF THE PLAN, OR ISSUED PURSUANT TO THE EARLY
EXERCISE OF AN OPTION.


(HH)         “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE, GRANTED PURSUANT TO
SECTION 9.  EACH RESTRICTED STOCK UNIT REPRESENTS AN UNFUNDED AND UNSECURED
OBLIGATION OF THE COMPANY.


(II)           “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY
SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH
RESPECT TO THE PLAN.


(JJ)           “SECTION 16(B)” MEANS SECTION 16(B) OF THE EXCHANGE ACT.


(KK)         “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


(LL)           “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 14 OF THE PLAN.


(MM)       “STOCK APPRECIATION RIGHT” MEANS AN AWARD, GRANTED ALONE OR IN
CONNECTION WITH AN OPTION, THAT PURSUANT TO SECTION 7 IS DESIGNATED AS A STOCK
APPRECIATION RIGHT.


(NN)         “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


(OO)         “SUCCESSOR CORPORATION” HAS THE MEANING GIVEN TO SUCH TERM IN
SECTION 14(C) OF THE PLAN.


3.             STOCK SUBJECT TO THE PLAN.


(A)           STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF
SECTION 14 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE
AWARDED AND SOLD UNDER THE PLAN IS 3,000,000 SHARES PLUS (I) ANY SHARES WHICH
HAVE BEEN RESERVED BUT NOT ISSUED UNDER THE COMPANY’S 1997 EQUITY INCENTIVE PLAN
(THE “1997 PLAN”) AS OF THE DATE OF STOCKHOLDER APPROVAL OF THIS PLAN AND
(II) ANY SHARES SUBJECT TO STOCK OPTIONS OR SIMILAR AWARDS GRANTED UNDER THE
1997 PLAN THAT EXPIRE OR OTHERWISE TERMINATE WITHOUT HAVING BEEN EXERCISED IN
FULL AND SHARES ISSUED PURSUANT TO AWARDS GRANTED UNDER THE 1997 PLAN THAT ARE
FORFEITED TO OR REPURCHASED BY THE COMPANY.  THE SHARES MAY BE AUTHORIZED, BUT
UNISSUED, OR REACQUIRED COMMON STOCK.


(B)           FULL VALUE AWARDS.  ANY SHARES SUBJECT TO AWARDS GRANTED WITH AN
EXERCISE PRICE LESS THAN THE FAIR MARKET VALUE ON THE DATE OF GRANT OF SUCH
AWARDS WILL BE COUNTED AGAINST THE NUMERICAL LIMITS OF THIS SECTION 3 AS TWO
SHARES FOR EVERY ONE SHARE SUBJECT THERETO.  FURTHER, IF SHARES ACQUIRED
PURSUANT TO ANY SUCH AWARD ARE FORFEITED OR REPURCHASED BY THE COMPANY AND WOULD
OTHERWISE RETURN TO THE PLAN PURSUANT TO SECTION 3(C), TWO TIMES THE NUMBER OF
SHARES SO FORFEITED OR REPURCHASED WILL RETURN TO THE PLAN AND WILL AGAIN BECOME
AVAILABLE FOR ISSUANCE.


(C)           LAPSED AWARDS.  IF AN AWARD EXPIRES OR BECOMES UNEXERCISABLE
WITHOUT HAVING BEEN EXERCISED IN FULL, OR, WITH RESPECT TO RESTRICTED STOCK,
RESTRICTED STOCK UNITS,

5


--------------------------------------------------------------------------------



 


PERFORMANCE SHARES OR PERFORMANCE UNITS, IS FORFEITED TO OR REPURCHASED BY THE
COMPANY, THE UNPURCHASED SHARES (OR FOR AWARDS OTHER THAN OPTIONS AND STOCK
APPRECIATION RIGHTS, THE FORFEITED OR REPURCHASED SHARES) WHICH WERE SUBJECT
THERETO WILL BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN (UNLESS
THE PLAN HAS TERMINATED).  WITH RESPECT TO STOCK APPRECIATION RIGHTS, ALL OF THE
SHARES COVERED BY THE AWARD (THAT IS, SHARES ACTUALLY ISSUED PURSUANT TO A STOCK
APPRECIATION RIGHT, AS WELL AS THE SHARES THAT REPRESENT PAYMENT OF THE EXERCISE
PRICE) WILL CEASE TO BE AVAILABLE UNDER THE PLAN.  HOWEVER, SHARES THAT HAVE
ACTUALLY BEEN ISSUED UNDER THE PLAN UNDER ANY AWARD WILL NOT BE RETURNED TO THE
PLAN AND WILL NOT BECOME AVAILABLE FOR FUTURE DISTRIBUTION UNDER THE PLAN;
PROVIDED, HOWEVER, THAT IF UNVESTED SHARES OF RESTRICTED STOCK, RESTRICTED STOCK
UNITS, PERFORMANCE SHARES OR PERFORMANCE UNITS ARE REPURCHASED BY THE COMPANY OR
ARE FORFEITED TO THE COMPANY, SUCH SHARES WILL BECOME AVAILABLE FOR FUTURE GRANT
UNDER THE PLAN.  SHARES USED TO PAY THE TAX AND EXERCISE PRICE OF AN AWARD WILL
NOT BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN.  TO THE EXTENT AN
AWARD UNDER THE PLAN IS PAID OUT IN CASH RATHER THAN SHARES, SUCH CASH PAYMENT
WILL NOT RESULT IN REDUCING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER
THE PLAN.  NOTWITHSTANDING THE FOREGOING AND, SUBJECT TO ADJUSTMENT PROVIDED IN
SECTION 14, THE MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED UPON THE EXERCISE OF
INCENTIVE STOCK OPTIONS WILL EQUAL THE AGGREGATE SHARE NUMBER STATED IN
SECTION 3(A), PLUS, TO THE EXTENT ALLOWABLE UNDER SECTION 422 OF THE CODE, ANY
SHARES THAT BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN UNDER THIS
SECTION 3(C).


4.             ADMINISTRATION OF THE PLAN.


(A)           PROCEDURE.


(I)    MULTIPLE ADMINISTRATIVE BODIES.  DIFFERENT COMMITTEES WITH RESPECT TO
DIFFERENT GROUPS OF SERVICE PROVIDERS MAY ADMINISTER THE PLAN.


(II)   SECTION 162(M).  TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES IT TO BE
DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, THE PLAN WILL BE
ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


(III)  RULE 16B-3.  TO THE EXTENT DESIRABLE TO QUALIFY TRANSACTIONS HEREUNDER AS
EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED HEREUNDER WILL BE
STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.


(IV)  OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED ABOVE, THE PLAN WILL BE
ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH COMMITTEE WILL BE
CONSTITUTED TO SATISFY APPLICABLE LAWS.


(B)           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED
BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR WILL HAVE THE AUTHORITY, IN
ITS DISCRETION:


(I)    TO DETERMINE THE FAIR MARKET VALUE;


(II)   TO SELECT THE SERVICE PROVIDERS TO WHOM AWARDS MAY BE GRANTED HEREUNDER;

6


--------------------------------------------------------------------------------



 


(III)  TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF
THE PLAN, OF ANY AWARD GRANTED HEREUNDER;


(IV)  TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN;


(V)   TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE
PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR THE
PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


(VI)  TO MODIFY OR AMEND EACH AWARD (SUBJECT TO SECTION 19(C) OF THE PLAN). 
NOTWITHSTANDING THE PREVIOUS SENTENCE, THE ADMINISTRATOR MAY NOT: (A) MODIFY OR
AMEND AN OPTION OR STOCK APPRECIATION RIGHT TO REDUCE THE EXERCISE PRICE OF SUCH
OPTION OR STOCK APPRECIATION RIGHT AFTER IT HAS BEEN GRANTED (EXCEPT FOR
ADJUSTMENTS MADE PURSUANT TO SECTION 14), (B) CANCEL ANY OUTSTANDING OPTION OR
STOCK APPRECIATION RIGHT AND IMMEDIATELY REPLACE IT WITH A NEW OPTION OR STOCK
APPRECIATION RIGHT WITH A LOWER EXERCISE PRICE, OR (C) ACCELERATE THE VESTING
PROVISIONS CONTAINED IN SECTIONS 8(E), 9(B), OR 10(C) OTHER THAN UPON OR IN
CONNECTION WITH A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A
PARTICIPANT’S TERMINATION OF SERVICE DUE TO DEATH, DISABILITY OR RETIREMENT;


(VII) TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY INSTRUMENT
REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY GRANTED BY THE
ADMINISTRATOR;

(viii)   to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and

 


(IX)   TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR
ADMINISTERING THE PLAN.


(C)           EFFECT OF ADMINISTRATOR’S DECISION.  THE ADMINISTRATOR’S
DECISIONS, DETERMINATIONS AND INTERPRETATIONS WILL BE FINAL AND BINDING ON ALL
PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


5.             ELIGIBILITY.  NONSTATUTORY STOCK OPTIONS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS, PERFORMANCE UNITS,
PERFORMANCE SHARES AND SUCH OTHER CASH OR STOCK AWARDS AS THE ADMINISTRATOR
DETERMINES MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK OPTIONS MAY BE
GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY.


6.             STOCK OPTIONS.


(A)           LIMITATIONS.


(I)    EACH OPTION WILL BE DESIGNATED IN THE AWARD AGREEMENT AS EITHER AN
INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION.  HOWEVER, NOTWITHSTANDING
SUCH DESIGNATION, TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF THE
SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE
FIRST TIME BY THE PARTICIPANT DURING ANY CALENDAR YEAR

7


--------------------------------------------------------------------------------



 


(UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000,
SUCH OPTIONS WILL BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF
THIS SECTION 6(A), INCENTIVE STOCK OPTIONS WILL BE TAKEN INTO ACCOUNT IN THE
ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET VALUE OF THE SHARES WILL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


(II)   THE FOLLOWING LIMITATIONS WILL APPLY TO GRANTS OF OPTIONS:

(1)           NO SERVICE PROVIDER WILL BE GRANTED, IN ANY FISCAL YEAR, OPTIONS
TO PURCHASE MORE THAN 250,000 SHARES.

(2)           IN CONNECTION WITH HIS OR HER INITIAL SERVICE, A SERVICE PROVIDER
MAY BE GRANTED OPTIONS TO PURCHASE UP TO AN ADDITIONAL 500,000 SHARES, WHICH
WILL NOT COUNT AGAINST THE LIMIT SET FORTH IN SECTION 6(A)(2)(II)(1) ABOVE.

(3)           THE FOREGOING LIMITATIONS WILL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN
SECTION 14.

(4)           IF AN OPTION IS CANCELLED IN THE SAME FISCAL YEAR IN WHICH IT WAS
GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION DESCRIBED IN SECTION 14),
THE CANCELLED OPTION, AS APPLICABLE, WILL BE COUNTED AGAINST THE LIMITS SET
FORTH IN SUBSECTIONS (1) AND (2) ABOVE.

(5)           THE EXERCISE PRICE FOR AN OPTION MAY NOT BE REDUCED.  THIS WILL
INCLUDE, WITHOUT LIMITATION, A REPRICING OF THE OPTION AS WELL AS AN OPTION
EXCHANGE PROGRAM WHEREBY THE PARTICIPANT AGREES TO CANCEL AN EXISTING OPTION IN
EXCHANGE FOR AN OPTION, STOCK APPRECIATION RIGHT OR OTHER AWARD.


(B)           TERM OF OPTION.  THE ADMINISTRATOR WILL DETERMINE THE TERM OF EACH
OPTION IN ITS SOLE DISCRETION.  ANY OPTION GRANTED UNDER THE PLAN WILL NOT BE
EXERCISABLE AFTER THE EXPIRATION OF SEVEN (7) YEARS FROM THE DATE OF GRANT OR
SUCH SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.  MOREOVER, IN THE
CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A PARTICIPANT WHO, AT THE TIME THE
INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT
(10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY
OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE INCENTIVE STOCK OPTION WILL BE FIVE
(5) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE
AWARD AGREEMENT.


(C)           OPTION EXERCISE PRICE AND CONSIDERATION.


(I)    EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE ISSUED
PURSUANT TO EXERCISE OF AN OPTION WILL BE DETERMINED BY THE ADMINISTRATOR, BUT
WILL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF
GRANT.  IN ADDITION, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO AN
EMPLOYEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE PER SHARE EXERCISE PRICE
WILL BE NO LESS THAN 110% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF
GRANT.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 6(C), OPTIONS
MAY BE GRANTED WITH A PER SHARE EXERCISE PRICE OF LESS THAN 100% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT PURSUANT TO A TRANSACTION DESCRIBED
IN, AND IN A MANNER CONSISTENT WITH, SECTION 424(A) OF THE CODE.


 

8


--------------------------------------------------------------------------------



 


(II)   WAITING PERIOD AND EXERCISE DATES.  AT THE TIME AN OPTION IS GRANTED, THE
ADMINISTRATOR WILL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE EXERCISED AND
WILL DETERMINE ANY CONDITIONS THAT MUST BE SATISFIED BEFORE THE OPTION MAY BE
EXERCISED.


(III)  FORM OF CONSIDERATION.  THE ADMINISTRATOR WILL DETERMINE THE ACCEPTABLE
FORM(S) OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE METHOD OF
PAYMENT, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


(D)                   EXERCISE OF OPTION.


(I)    PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.  ANY OPTION GRANTED
HEREUNDER WILL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN AND AT SUCH
TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND SET FORTH
IN THE AWARD AGREEMENT.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A
SHARE.

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specify from time to time) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes).  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.


(II)   TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF A PARTICIPANT
CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE PARTICIPANT’S TERMINATION
FOR CAUSE OR AS THE RESULT OF THE PARTICIPANT’S DEATH OR DISABILITY, THE
PARTICIPANT MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS
SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED ON THE
DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF
SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED
TIME IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR THREE (3)
MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION.  UNLESS OTHERWISE PROVIDED BY
THE ADMINISTRATOR, IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED
AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF
THE OPTION WILL REVERT TO THE PLAN.  IF AFTER TERMINATION THE PARTICIPANT DOES
NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY THE ADMINISTRATOR,
THE OPTION WILL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION WILL REVERT TO
THE PLAN.


(III)  DISABILITY OF PARTICIPANT.  IF A PARTICIPANT CEASES TO BE A SERVICE
PROVIDER AS A RESULT OF THE PARTICIPANT’S DISABILITY, THE PARTICIPANT MAY
EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE
AWARD AGREEMENT TO THE EXTENT THE OPTION IS VESTED ON THE DATE OF TERMINATION
(BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET
FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD
AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING
THE PARTICIPANT’S TERMINATION.  UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR,
IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED AS TO HIS OR HER
ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION WILL
REVERT TO THE PLAN.  IF AFTER TERMINATION THE PARTICIPANT DOES NOT EXERCISE HIS
OR HER OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND
THE SHARES COVERED BY SUCH OPTION WILL REVERT TO THE PLAN.

9


--------------------------------------------------------------------------------



 


(IV)  DEATH OF PARTICIPANT.  IF A PARTICIPANT DIES WHILE A SERVICE PROVIDER, THE
OPTION MAY BE EXERCISED FOLLOWING THE PARTICIPANT’S DEATH WITHIN SUCH PERIOD OF
TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS
VESTED ON THE DATE OF DEATH (BUT IN NO EVENT MAY THE OPTION BE EXERCISED LATER
THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE AWARD
AGREEMENT), BY THE PARTICIPANT’S DESIGNATED BENEFICIARY, PROVIDED SUCH
BENEFICIARY HAS BEEN DESIGNATED PRIOR TO PARTICIPANT’S DEATH IN A FORM
ACCEPTABLE TO THE ADMINISTRATOR.  IF NO SUCH BENEFICIARY HAS BEEN DESIGNATED BY
THE PARTICIPANT, THEN SUCH OPTION MAY BE EXERCISED BY THE PERSONAL
REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR BY THE PERSON(S) TO WHOM THE
OPTION IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL OR IN ACCORDANCE WITH
THE LAWS OF DESCENT AND DISTRIBUTION.  IN THE ABSENCE OF A SPECIFIED TIME IN THE
AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS
FOLLOWING PARTICIPANT’S DEATH.  UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR,
IF AT THE TIME OF DEATH PARTICIPANT IS NOT VESTED AS TO HIS OR HER ENTIRE
OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION WILL
IMMEDIATELY REVERT TO THE PLAN.  IF THE OPTION IS NOT SO EXERCISED WITHIN THE
TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND THE SHARES COVERED BY SUCH
OPTION WILL REVERT TO THE PLAN.


(V)   TERMINATION FOR CAUSE.  IF A PARTICIPANT’S STATUS AS A SERVICE PROVIDER IS
TERMINATED FOR CAUSE, THEN THE OPTION WILL IMMEDIATELY TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION WILL REVERT TO AND AGAIN BECOME AVAILABLE FOR ISSUANCE
UNDER THE PLAN.


(VI)  OTHER TERMINATION.  A PARTICIPANT’S AWARD AGREEMENT MAY ALSO PROVIDE THAT
IF THE EXERCISE OF THE OPTION FOLLOWING THE TERMINATION OF PARTICIPANT’S STATUS
AS A SERVICE PROVIDER (OTHER THAN UPON THE PARTICIPANT’S DEATH OR DISABILITY)
WOULD RESULT IN LIABILITY UNDER SECTION 16(B), THEN THE OPTION WILL TERMINATE ON
THE EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE OPTION SET FORTH IN THE
AWARD AGREEMENT, OR (B) THE 10TH DAY AFTER THE LAST DATE ON WHICH SUCH EXERCISE
WOULD RESULT IN SUCH LIABILITY UNDER SECTION 16(B).  FINALLY, A PARTICIPANT’S
AWARD AGREEMENT MAY ALSO PROVIDE THAT IF THE EXERCISE OF THE OPTION FOLLOWING
THE TERMINATION OF THE PARTICIPANT’S STATUS AS A SERVICE PROVIDER (OTHER THAN
UPON THE PARTICIPANT’S DEATH OR DISABILITY) WOULD BE PROHIBITED AT ANY TIME
SOLELY BECAUSE THE ISSUANCE OF SHARES WOULD VIOLATE THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT, THEN THE OPTION WILL TERMINATE ON THE
EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE OPTION, OR (B) THE EXPIRATION
OF A PERIOD OF THREE (3) MONTHS AFTER THE TERMINATION OF THE PARTICIPANT’S
STATUS AS A SERVICE PROVIDER DURING WHICH THE EXERCISE OF THE OPTION WOULD NOT
BE IN VIOLATION OF SUCH REGISTRATION REQUIREMENTS.


7.             STOCK APPRECIATION RIGHTS.


(A)           GRANT OF STOCK APPRECIATION RIGHTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, A STOCK APPRECIATION RIGHT MAY BE GRANTED TO SERVICE
PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS WILL BE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION.


(B)           NUMBER OF SHARES.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION
TO DETERMINE THE NUMBER OF STOCK APPRECIATION RIGHTS GRANTED TO ANY PARTICIPANT,
PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT WILL BE GRANTED STOCK
APPRECIATION RIGHTS COVERING MORE THAN 250,000 SHARES.  NOTWITHSTANDING THE
FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN
EMPLOYEE, AN EMPLOYEE MAY BE GRANTED STOCK APPRECIATION RIGHTS COVERING UP TO AN
ADDITIONAL 500,000 SHARES.

10


--------------------------------------------------------------------------------



 


(C)           EXERCISE PRICE AND OTHER TERMS.  THE ADMINISTRATOR, SUBJECT TO THE
PROVISIONS OF THE PLAN, WILL HAVE COMPLETE DISCRETION TO DETERMINE THE TERMS AND
CONDITIONS OF STOCK APPRECIATION RIGHTS GRANTED UNDER THE PLAN, PROVIDED,
HOWEVER, THAT THE EXERCISE PRICE WILL BE NOT LESS THAN 100% OF THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF GRANT.


(D)           STOCK APPRECIATION RIGHT AGREEMENT.  EACH STOCK APPRECIATION RIGHT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE EXERCISE
PRICE, THE TERM OF THE STOCK APPRECIATION RIGHT, THE CONDITIONS OF EXERCISE, AND
SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
WILL DETERMINE.


(E)           EXPIRATION OF STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION
RIGHT GRANTED UNDER THE PLAN WILL EXPIRE UPON THE DATE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THE RULES OF SECTION 6(D) ALSO WILL APPLY TO
STOCK APPRECIATION RIGHTS.


(F)            PAYMENT OF STOCK APPRECIATION RIGHT AMOUNT.  UPON EXERCISE OF A
STOCK APPRECIATION RIGHT, A PARTICIPANT WILL BE ENTITLED TO RECEIVE PAYMENT FROM
THE COMPANY IN AN AMOUNT DETERMINED BY MULTIPLYING:


(I)    THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF
EXERCISE OVER THE EXERCISE PRICE; TIMES


(II)   THE NUMBER OF SHARES WITH RESPECT TO WHICH THE STOCK APPRECIATION RIGHT
IS EXERCISED.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


8.             RESTRICTED STOCK.


(A)           GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES
OF RESTRICTED STOCK TO SERVICE PROVIDERS IN SUCH AMOUNTS AS THE ADMINISTRATOR,
IN ITS SOLE DISCRETION, WILL DETERMINE.


(B)           RESTRICTED STOCK AGREEMENT.  EACH AWARD OF RESTRICTED STOCK WILL
BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE PERIOD OF RESTRICTION,
THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.  NOTWITHSTANDING THE
FOREGOING SENTENCE, DURING ANY FISCAL YEAR NO PARTICIPANT WILL RECEIVE MORE THAN
AN AGGREGATE OF 125,000 SHARES OF RESTRICTED STOCK; PROVIDED, HOWEVER, THAT IN
CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY
BE GRANTED AN AGGREGATE OF UP TO AN ADDITIONAL 250,000 SHARES OF RESTRICTED
STOCK.  UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, SHARES OF RESTRICTED
STOCK WILL BE HELD BY THE COMPANY AS ESCROW AGENT UNTIL THE RESTRICTIONS ON SUCH
SHARES HAVE LAPSED.


(C)           TRANSFERABILITY.  EXCEPT AS PROVIDED IN THIS SECTION 8, SHARES OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF RESTRICTION.

11


--------------------------------------------------------------------------------



 


(D)           OTHER RESTRICTIONS.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
MAY IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED STOCK AS IT MAY DEEM
ADVISABLE OR APPROPRIATE.


(E)           REMOVAL OF RESTRICTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 8, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN WILL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE RESTRICTIONS WILL LAPSE AT A
RATE DETERMINED BY THE ADMINISTRATOR; PROVIDED, HOWEVER, THAT, WITH RESPECT TO
RESTRICTED STOCK GRANTED TO EMPLOYEES, AND EXCEPT AS OTHERWISE PROVIDED IN
SECTION 14(C), SHARES OF RESTRICTED STOCK WILL NOT VEST MORE RAPIDLY THAN
ONE-THIRD (1/3RD) OF THE TOTAL NUMBER OF SHARES OF RESTRICTED STOCK SUBJECT TO
AN AWARD EACH YEAR FROM THE DATE OF GRANT (OR, IF APPLICABLE, THE DATE AN
EMPLOYEE BEGINS HIS OR HER EMPLOYMENT WITH THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY), UNLESS THE ADMINISTRATOR DETERMINES THAT THE AWARD
IS TO VEST UPON THE ACHIEVEMENT OF PERFORMANCE CRITERIA AND THE PERIOD FOR
MEASURING SUCH PERFORMANCE WILL COVER AT LEAST TWELVE (12) MONTHS. 
NOTWITHSTANDING THE FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PROVIDE AT THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR
ACCELERATED VESTING FOR AN AWARD OF RESTRICTED STOCK UPON OR IN CONNECTION WITH
A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF
SERVICE DUE TO DEATH, DISABILITY OR RETIREMENT.


(F)            VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, SERVICE
PROVIDERS HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL
VOTING RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE.


(G)           DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF
RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK WILL BE
ENTITLED TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO
SUCH SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH
DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT TO THE
SAME RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID.


(H)           RETURN OF RESTRICTED STOCK TO COMPANY.  ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
WILL REVERT TO THE COMPANY AND AGAIN WILL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.


9.             RESTRICTED STOCK UNITS.


(A)           GRANT.  RESTRICTED STOCK UNITS MAY BE GRANTED AT ANY TIME AND FROM
TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR.  EACH RESTRICTED STOCK UNIT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY SUCH OTHER TERMS
AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE,
INCLUDING ALL TERMS, CONDITIONS, AND RESTRICTIONS RELATED TO THE GRANT, THE
NUMBER OF RESTRICTED STOCK UNITS AND THE FORM OF PAYOUT, WHICH, SUBJECT TO
SECTION 9(D), MAY BE LEFT TO THE DISCRETION OF THE ADMINISTRATOR. 
NOTWITHSTANDING THE ANYTHING TO THE CONTRARY IN THIS SUBSECTION (A), DURING ANY
FISCAL YEAR OF THE COMPANY, NO PARTICIPANT WILL RECEIVE MORE THAN AN AGGREGATE
OF 125,000 RESTRICTED STOCK UNITS; PROVIDED, HOWEVER, THAT IN CONNECTION WITH A
PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED AN
AGGREGATE OF UP TO AN ADDITIONAL 250,000 RESTRICTED STOCK UNITS.


 

12


--------------------------------------------------------------------------------



 


(B)           VESTING CRITERIA AND OTHER TERMS.  THE ADMINISTRATOR WILL SET
VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON THE EXTENT TO WHICH THE
CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF RESTRICTED STOCK UNITS THAT WILL
BE PAID OUT TO THE PARTICIPANT.  EACH AWARD OF RESTRICTED STOCK UNITS WILL BE
EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE VESTING CRITERIA, AND SUCH
OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL
DETERMINE; PROVIDED, HOWEVER, THAT, WITH RESPECT TO RESTRICTED STOCK UNITS
GRANTED TO EMPLOYEES, AND EXCEPT AS OTHERWISE PROVIDED IN SECTION 14(C), AN
AWARD OF RESTRICTED STOCK UNITS WILL NOT VEST MORE RAPIDLY THAN ONE-THIRD
(1/3RD) OF THE TOTAL NUMBER OF RESTRICTED STOCK UNITS SUBJECT TO AN AWARD EACH
YEAR FROM THE DATE OF GRANT (OR, IF APPLICABLE, THE DATE AN EMPLOYEE BEGINS HIS
OR HER EMPLOYMENT WITH THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY),
UNLESS THE ADMINISTRATOR DETERMINES THAT THE AWARD IS TO VEST UPON THE
ACHIEVEMENT OF PERFORMANCE CRITERIA AND THE PERIOD FOR MEASURING SUCH
PERFORMANCE WILL COVER AT LEAST TWELVE (12) MONTHS.  NOTWITHSTANDING THE
FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PROVIDE AT
THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR ACCELERATED VESTING FOR AN AWARD
OF RESTRICTED STOCK UNITS UPON OR IN CONNECTION WITH A CHANGE IN CONTROL OR UPON
OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF SERVICE DUE TO DEATH,
DISABILITY OR RETIREMENT.


(C)           EARNING RESTRICTED STOCK UNITS.  UPON MEETING THE APPLICABLE
VESTING CRITERIA, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE A PAYOUT AS
SPECIFIED IN THE AWARD AGREEMENT.


(D)           FORM AND TIMING OF PAYMENT.  PAYMENT OF EARNED RESTRICTED STOCK
UNITS WILL BE MADE AS SOON AS PRACTICABLE AFTER THE DATE(S) SET FORTH IN THE
AWARD AGREEMENT.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY EARNED
RESTRICTED STOCK UNITS IN CASH, SHARES, OR A COMBINATION THEREOF.  SHARES
REPRESENTED BY RESTRICTED STOCK UNITS THAT ARE FULLY PAID IN CASH AGAIN WILL BE
AVAILABLE FOR GRANT UNDER THE PLAN.


(E)           CANCELLATION.  ON THE DATE SET FORTH IN THE AWARD AGREEMENT, ALL
UNEARNED RESTRICTED STOCK UNITS WILL BE FORFEITED TO THE COMPANY.


10.           PERFORMANCE UNITS AND PERFORMANCE SHARES.


(A)           GRANT OF PERFORMANCE UNITS/SHARES.  PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME
TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION. 
THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER OF
PERFORMANCE UNITS/SHARES GRANTED TO EACH PARTICIPANT PROVIDED THAT DURING ANY
FISCAL YEAR, (A) NO PARTICIPANT WILL RECEIVE PERFORMANCE UNITS HAVING AN INITIAL
VALUE GREATER THAN $1,000,000, AND (B) NO PARTICIPANT WILL RECEIVE MORE THAN
125,000 PERFORMANCE SHARES.  NOTWITHSTANDING THE FOREGOING LIMITATION, IN
CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY
BE GRANTED UP TO AN ADDITIONAL 250,000 PERFORMANCE SHARES.


(B)           VALUE OF PERFORMANCE UNITS/SHARES.  EACH PERFORMANCE UNIT WILL
HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE ADMINISTRATOR ON OR BEFORE THE
DATE OF GRANT.  EACH PERFORMANCE SHARE WILL HAVE AN INITIAL VALUE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


(C)           PERFORMANCE OBJECTIVES AND OTHER TERMS.  THE ADMINISTRATOR WILL
SET PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS (INCLUDING, WITHOUT
LIMITATION, CONTINUED STATUS AS

13


--------------------------------------------------------------------------------



 


A SERVICE PROVIDER) IN ITS DISCRETION WHICH, DEPENDING ON THE EXTENT TO WHICH
THEY ARE MET, WILL DETERMINE THE NUMBER OR VALUE OF PERFORMANCE UNITS/SHARES
THAT WILL BE PAID OUT TO THE PARTICIPANT.  THE ADMINISTRATOR MAY SET PERFORMANCE
OBJECTIVES BASED UPON THE ACHIEVEMENT OF COMPANY WIDE, DIVISIONAL, OR INDIVIDUAL
GOALS, OR ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION. 
EACH AWARD OF PERFORMANCE UNITS/SHARES WILL BE EVIDENCED BY AN AWARD AGREEMENT
THAT WILL SPECIFY THE PERFORMANCE PERIOD, AND SUCH OTHER TERMS AND CONDITIONS AS
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE; PROVIDED, HOWEVER,
THAT, WITH RESPECT TO PERFORMANCE UNITS/SHARES GRANTED TO EMPLOYEES, AND EXCEPT
AS OTHERWISE PROVIDED IN SECTION 14(C), PERFORMANCE UNITS/SHARES WILL NOT VEST
MORE RAPIDLY THAN ONE-THIRD (1/3RD) OF THE TOTAL NUMBER OF PERFORMANCE
UNITS/SHARES SUBJECT TO AN AWARD EACH YEAR FROM THE DATE OF GRANT (OR, IF
APPLICABLE, THE DATE AN EMPLOYEE BEGINS HIS OR HER EMPLOYMENT WITH THE COMPANY
OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), UNLESS THE ADMINISTRATOR DETERMINES
THAT THE AWARD IS TO VEST UPON THE ACHIEVEMENT OF PERFORMANCE CRITERIA AND THE
PERIOD FOR MEASURING SUCH PERFORMANCE WILL COVER AT LEAST TWELVE (12) MONTHS. 
NOTWITHSTANDING THE FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PROVIDE AT THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR
ACCELERATED VESTING FOR AN AWARD OF PERFORMANCE UNITS/SHARES UPON OR IN
CONNECTION WITH A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A
PARTICIPANT’S TERMINATION OF SERVICE DUE TO DEATH, DISABILITY OR RETIREMENT.


(D)           EARNING OF PERFORMANCE UNITS/SHARES.  AFTER THE APPLICABLE
PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE UNITS/SHARES WILL BE
ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE UNITS/SHARES EARNED BY
THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE DETERMINED AS A FUNCTION OF
THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE OBJECTIVES OR OTHER VESTING
PROVISIONS HAVE BEEN ACHIEVED.


(E)           FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  PAYMENT
OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES IN THE FORM OF CASH, IN
SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE
EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE APPLICABLE PERFORMANCE
PERIOD) OR IN A COMBINATION THEREOF.


(F)            CANCELLATION OF PERFORMANCE UNITS/SHARES.  ON THE DATE SET FORTH
IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED PERFORMANCE UNITS/SHARES WILL
BE FORFEITED TO THE COMPANY, AND AGAIN WILL BE AVAILABLE FOR GRANT UNDER THE
PLAN.


11.           PERFORMANCE GOALS.  AWARDS OF RESTRICTED STOCK, RESTRICTED STOCK
UNITS, PERFORMANCE SHARES AND PERFORMANCE UNITS AND OTHER INCENTIVES UNDER THE
PLAN MAY BE MADE SUBJECT TO THE ATTAINMENT OF PERFORMANCE GOALS RELATING TO ONE
OR MORE BUSINESS CRITERIA WITHIN THE MEANING OF SECTION 162(M) OF THE CODE AND
MAY PROVIDE FOR A TARGETED LEVEL OR LEVELS OF ACHIEVEMENT (“PERFORMANCE GOALS”)
INCLUDING ASSETS; BOND RATING; CASH FLOW; CASH POSITION; EARNINGS BEFORE
INTEREST AND TAXES; EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION; EARNINGS PER SHARE; ECONOMIC PROFIT; ECONOMIC VALUE ADDED; EQUITY
OR STOCKHOLDER’S EQUITY; GROWTH IN EARNINGS; GROWTH IN REVENUE; MARKET SHARE;
NET INCOME; NET PROFIT; NET SALES; NONINTEREST INCOME AS PERCENT OF TOTAL
INCOME; OPERATING EARNINGS; OPERATING INCOME; PROFIT BEFORE TAX; RATIO OF DEBT
TO DEBT PLUS EQUITY; RATIO OF OPERATING EARNINGS TO CAPITAL SPENDING; RESULTS OF
REGULATORY REVIEWS AND EXAMINATIONS; RETURN ON EQUITY; RETURN ON NET ASSETS;
RETURN ON SALES; REVENUE; SALES GROWTH; OR TOTAL RETURN TO STOCKHOLDERS.  ANY
PERFORMANCE GOALS MAY BE USED TO MEASURE THE PERFORMANCE OF THE COMPANY AS

14


--------------------------------------------------------------------------------



 


A WHOLE OR A BUSINESS UNIT OF THE COMPANY AND MAY BE MEASURED RELATIVE TO A PEER
GROUP OR INDEX.  THE PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO
PARTICIPANT AND FROM AWARD TO AWARD.  PRIOR TO THE DETERMINATION DATE, THE
ADMINISTRATOR WILL DETERMINE WHETHER ANY SIGNIFICANT ELEMENT(S) WILL BE INCLUDED
IN OR EXCLUDED FROM THE CALCULATION OF ANY PERFORMANCE GOAL WITH RESPECT TO ANY
PARTICIPANT.  IN ALL OTHER RESPECTS, PERFORMANCE GOALS WILL BE CALCULATED IN
ACCORDANCE WITH THE COMPANY’S FINANCIAL STATEMENTS, GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, OR UNDER A METHODOLOGY ESTABLISHED BY THE ADMINISTRATOR
PRIOR TO THE ISSUANCE OF AN AWARD, WHICH IS CONSISTENTLY APPLIED AND IDENTIFIED
IN THE FINANCIAL STATEMENTS, INCLUDING FOOTNOTES, OR THE MANAGEMENT DISCUSSION
AND ANALYSIS SECTION OF THE COMPANY’S ANNUAL REPORT.


12.           LEAVES OF ABSENCE.  UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE,
VESTING OF AWARDS GRANTED HEREUNDER WILL BE SUSPENDED DURING ANY UNPAID LEAVE OF
ABSENCE.  A SERVICE PROVIDER WILL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF
(I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN
LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY AND ITS AFFILIATES.  FOR
PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED NINETY (90) DAYS,
UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE OR
CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE APPROVED BY THE
COMPANY IS NOT SO GUARANTEED, THEN THREE (3) MONTHS FOLLOWING THE 91ST DAY OF
SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE PARTICIPANT WILL CEASE TO BE
TREATED AS AN INCENTIVE STOCK OPTION AND WILL BE TREATED FOR TAX PURPOSES AS A
NONSTATUTORY STOCK OPTION.


13.           TRANSFERABILITY OF AWARDS.  UNLESS DETERMINED OTHERWISE BY THE
ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED,
TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF THE
PARTICIPANT, ONLY BY THE PARTICIPANT.  IF THE ADMINISTRATOR MAKES AN AWARD
TRANSFERABLE, SUCH AWARD WILL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.


14.           ADJUSTMENTS; DISSOLUTION OR LIQUIDATION; MERGER OR CHANGE IN
CONTROL.


(A)           ADJUSTMENTS.  IN THE EVENT THAT ANY DIVIDEND OR OTHER DISTRIBUTION
(WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE OF
SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY AFFECTING THE SHARES OCCURS, THE ADMINISTRATOR, IN
ORDER TO PREVENT DIMINUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, MAY (IN ITS SOLE DISCRETION)
ADJUST THE NUMBER AND CLASS OF SHARES THAT MAY BE DELIVERED UNDER THE PLAN
AND/OR THE NUMBER, CLASS, AND PRICE OF SHARES COVERED BY EACH OUTSTANDING AWARD,
AND THE NUMERICAL SHARE LIMITS SET FORTH IN SECTIONS 3, 6, 7, 8, 9 AND 10.


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR WILL NOTIFY EACH
PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


(C)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, EACH
OUTSTANDING AWARD WILL BE ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED
BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR
CORPORATION (THE “SUCCESSOR CORPORATION”).  IN THE EVENT THAT

15


--------------------------------------------------------------------------------



 


THE SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE AWARD, THE
PARTICIPANT WILL FULLY VEST IN AND HAVE THE RIGHT TO EXERCISE ALL OF HIS OR HER
OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS, INCLUDING SHARES AS TO WHICH
SUCH AWARDS WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE, ALL RESTRICTIONS ON
RESTRICTED STOCK WILL LAPSE, AND, WITH RESPECT TO RESTRICTED STOCK UNITS,
PERFORMANCE SHARES AND PERFORMANCE UNITS, ALL PERFORMANCE GOALS OR OTHER VESTING
CRITERIA WILL BE DEEMED ACHIEVED AT TARGET LEVELS AND ALL OTHER TERMS AND
CONDITIONS MET.  IN ADDITION, IF AN OPTION OR STOCK APPRECIATION RIGHT BECOMES
FULLY VESTED AND EXERCISABLE IN LIEU OF ASSUMPTION OR SUBSTITUTION IN THE EVENT
OF A CHANGE IN CONTROL, THE ADMINISTRATOR WILL NOTIFY THE PARTICIPANT IN WRITING
OR ELECTRONICALLY THAT THE OPTION OR STOCK APPRECIATION RIGHT WILL BE FULLY
VESTED AND EXERCISABLE FOR A PERIOD OF TIME DETERMINED BY THE ADMINISTRATOR IN
ITS SOLE DISCRETION, AND THE OPTION OR STOCK APPRECIATION RIGHT WILL TERMINATE
UPON THE EXPIRATION OF SUCH PERIOD.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Performance Share or Performance Unit, for each Share subject to
such Award (or in the case of Performance Units, the number of implied shares
determined by dividing the value of the Performance Units by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the Successor Corporation equal in fair market value
to the per share consideration received by holders of Common Stock in the Change
in Control.

Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.


15.           TAX WITHHOLDING


(A)           WITHHOLDING REQUIREMENTS.  PRIOR TO THE DELIVERY OF ANY SHARES OR
CASH PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE COMPANY WILL HAVE THE POWER
AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE
COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL, FOREIGN OR OTHER
TAXES (INCLUDING THE PARTICIPANT’S FICA OBLIGATION) REQUIRED TO BE WITHHELD WITH
RESPECT TO SUCH AWARD (OR EXERCISE THEREOF).


(B)           WITHHOLDING ARRANGEMENTS.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME,
MAY PERMIT A PARTICIPANT TO SATISFY

16


--------------------------------------------------------------------------------



 


SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR IN PART BY (A) PAYING CASH, (B)
ELECTING TO HAVE THE COMPANY WITHHOLD OTHERWISE DELIVERABLE CASH OR SHARES
HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD, (C)
DELIVERING TO THE COMPANY ALREADY-OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL
TO THE AMOUNT REQUIRED TO BE WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF
SHARES OTHERWISE DELIVERABLE TO THE PARTICIPANT THROUGH SUCH MEANS AS THE
ADMINISTRATOR MAY DETERMINE IN ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR
OTHERWISE) EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE AMOUNT OF THE
WITHHOLDING REQUIREMENT WILL BE DEEMED TO INCLUDE ANY AMOUNT WHICH THE
ADMINISTRATOR AGREES MAY BE WITHHELD AT THE TIME THE ELECTION IS MADE, NOT TO
EXCEED THE AMOUNT DETERMINED BY USING THE MAXIMUM FEDERAL, STATE OR LOCAL
MARGINAL INCOME TAX RATES APPLICABLE TO THE PARTICIPANT WITH RESPECT TO THE
AWARD ON THE DATE THAT THE AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED. 
THE FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD OR DELIVERED WILL BE
DETERMINED AS OF THE DATE THAT THE TAXES ARE REQUIRED TO BE WITHHELD.


16.           NO EFFECT ON EMPLOYMENT OR SERVICE.  NEITHER THE PLAN NOR ANY
AWARD WILL CONFER UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUING THE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER WITH THE COMPANY, NOR WILL THEY
INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE, TO THE EXTENT
PERMITTED BY APPLICABLE LAWS.


17.           DATE OF GRANT.  THE DATE OF GRANT OF AN AWARD WILL BE, FOR ALL
PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION GRANTING
SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY THE ADMINISTRATOR. 
NOTICE OF THE DETERMINATION WILL BE PROVIDED TO EACH PARTICIPANT WITHIN A
REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


18.           TERM OF PLAN.  SUBJECT TO SECTION 22 OF THE PLAN, THE PLAN WILL
BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD.  IT WILL CONTINUE IN EFFECT FOR
A TERM OF TEN (10) YEARS UNLESS TERMINATED EARLIER UNDER SECTION 19 OF THE PLAN.


19.           AMENDMENT AND TERMINATION OF THE PLAN.


(A)           AMENDMENT AND TERMINATION.  THE ADMINISTRATOR MAY AT ANY TIME
AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


(B)           STOCKHOLDER APPROVAL.  THE COMPANY WILL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN WILL IMPAIR THE RIGHTS OF ANY PARTICIPANT,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE PARTICIPANT AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTICIPANT AND THE
COMPANY.  TERMINATION OF THE PLAN WILL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO
EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO AWARDS GRANTED UNDER
THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


20.           CONDITIONS UPON ISSUANCE OF SHARES.


(A)           LEGAL COMPLIANCE.  SHARES WILL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES WILL COMPLY

17


--------------------------------------------------------------------------------



 


WITH APPLICABLE LAWS AND WILL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR
THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


21.           INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, WILL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY WILL NOT HAVE BEEN OBTAINED.


22.           STOCKHOLDER APPROVAL.  THE PLAN WILL BE SUBJECT TO APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS
ADOPTED.  SUCH STOCKHOLDER APPROVAL WILL BE OBTAINED IN THE MANNER AND TO THE
DEGREE REQUIRED UNDER APPLICABLE LAWS.


 

18


--------------------------------------------------------------------------------